Case 2:21-cv-00075-JPH-DLP Document 10 Filed 03/05/21 Page 1 of 3 PageID #: 72




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

CECIL JENKINS,                                          )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )          No. 2:21-cv-00075-JPH-DLP
                                                        )
RICHARD BROWN, et al.                                   )
                                                        )
                              Defendants.               )


 ENTRY SCREENING COMPLAINT AND DIRECTING FURTHER PROCEEDINGS

       Cecil Jenkins is an inmate at Wabash Valley Correctional Facility ("WVCF"). Because

Mr. Jenkins is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under

28 U.S.C. § 1915A(a) to screen his complaint.

                                           I. Screening Standard

       Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous

or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. In determining whether the complaint states a claim, the Court applies

the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court construes pro se pleadings liberally and

holds pro se pleadings to less stringent standards than formal pleadings drafted by lawyers. Perez

v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).



                                                    1
Case 2:21-cv-00075-JPH-DLP Document 10 Filed 03/05/21 Page 2 of 3 PageID #: 73




                                       II. The Complaint

       The complaint alleges that Mr. Jenkins was held in solitary confinement at WVCF from

November 2007 until March 2019. The defendants are current or former Indiana Department of

Correction ("IDOC") employees who worked either at WVCF or at the IDOC central office while

Mr. Jenkins was held in solitary confinement. The complaint is based on the following allegations.

       Mr. Jenkins was held in solitary confinement at WVCF for more than 11 years. His

placement in solitary confinement was not meaningfully reviewed during that time. He alleges that

his requests for full reviews of his placement were denied. When periodic reviews occurred, they

did not involve any consideration of Mr. Jenkins' behavior, the amount of time he had been in

solitary confinement, or any other information relevant to the need for continued solitary

confinement. Rather, the defendants predetermined that Mr. Jenkins would remain in solitary

confinement and simply completed paperwork—often using computer generated forms—to keep

him there.

       Each defendant was directly responsible for Mr. Jenkins' prolonged solitary confinement

because he or she either denied Mr. Jenkins meaningful reviews, completed pro forma reviews

without undertaking the necessary considerations, trained subordinates to perform pro forma

reviews, or failed to properly train or supervise subordinates or otherwise ensure that meaningful

reviews took place.

       Mr. Jenkins alleges that his conditions in solitary confinement were oppressive and

inhumane. For example, he was confined to his cell 23 hours per day and had only solitary

recreation; his cell was unclean and infested with pests; he was forced to take cold showers and

then remain locked in the cold shower area for prolonged periods; and he was forced to sleep on a




                                                2
Case 2:21-cv-00075-JPH-DLP Document 10 Filed 03/05/21 Page 3 of 3 PageID #: 74




concrete slab. He suffers ongoing physical, mental, and emotional injuries as a result of his

prolonged solitary confinement.

                      III. Discussion of Claims and Further Proceedings

       Mr. Jenkins alleges that the defendants violated his Eighth and Fourteenth Amendment

rights by subjecting him to cruel and unusual punishment, depriving him of due process, and failing

to protect him from imminent risks of serious harm. The action shall proceed with Eighth and

Fourteenth Amendment claims against the defendants pursuant to 42 U.S.C. § 1983.

       Mr. Jenkins has issued process to the defendants. The defendants shall continue to have

through March 29, 2021, to answer the complaint. This Entry does not affect any defendant's

obligation to answer the complaints or right to assert defenses by motion pursuant to Federal Rule

of Civil Procedure 12(b).

SO ORDERED.

Date: 3/5/2021




Distribution:

Kyle Christie
CHRISTIE FARRELL LEE & BELL, P.C.
kyle@cflblaw.com

Archer Riddick Randall Rose
INDIANA ATTORNEY GENERAL
archer.rose@atg.in.gov

Benjamin Charles Wade
INDIANA ATTORNEY GENERAL
ben.wade@atg.in.gov



                                                3
